Citation Nr: 0804397	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-41 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a cardiovascular 
disorder.  


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have a current chronic skin 
disorder.  

2.  No nexus between the veteran's active military duty and 
his currently-shown hypertension has been demonstrated.  

3.  No nexus between the veteran's active military duty and 
his currently-shown cardiovascular disorder has been 
demonstrated.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

3.  Service connection for a cardiovascular disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The foregoing notice requirements were satisfied by a 
September 2004 letter.  In addition, following the letter, 
the September 2005 SOC, and March 2007 SSOC were issued, each 
of which provided the veteran with an additional 60 days to 
submit more evidence.  The veteran was informed of the law 
and regulations governing the assignment of increased ratings 
and effective dates in a March 2006 letter.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

With regard to VA's duty to assist the veteran, the Board 
finds that all pertinent available treatment records, cited 
by the veteran, have been obtained and associated with his 
claims folder.  In this regard, the Board acknowledges the 
veteran's contentions that his service medical records are 
incomplete.  Specifically, the veteran reports that his 
service medical records are missing some documentation of 
pertinent medical treatment he received while serving 
overseas in Germany.  In a February 2006 letter, the RO 
requested that the veteran furnish information necessary to 
assist him in obtaining such records.  Based on the 
information provided by the veteran, the RO remained unable 
to obtain the records.  In a September 2006 letter, the RO 
informed the veteran that no records of the treatment he 
described had been found.  The veteran was advised to verify 
the information he originally provided and was informed of 
alternative sources of evidence which may be used to 
establish service connection.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part III, Subpart iii, Chapter 2, 
Section E at 27.  See also Washington v. Nicholson, 19 Vet. 
App. 362, 370 (2005) (VA is responsible for adequately 
advising an appellant of the alternative forms of information 
and evidence that he or she may use to establish a claim).  
No response was received from the veteran.  On February 2007, 
VA issued a "Formal Finding on the Unavailability of Service 
Medical Records."  Thus, the Board finds that further 
attempts to obtain these records would be futile.  38 C.F.R. 
3.159 (c)(2).  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the veteran 
another opportunity to provide the names, dates, and 
locations of overseas medical treatment during service is not 
necessary.

Further, the Board acknowledges that the veteran has not been 
accorded VA examinations pertinent to the claims on appeal.  
However, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of a skin disorder, hypertension, 
or a cardiovascular disorder.  Further, available post-
service medical records do not indicate treatment for, or 
findings of, a skin disorder; nor do they indicate a link 
between the veteran's active military duty and his currently-
shown hypertension and cardiovascular disorder.  Thus, a 
remand to accord the veteran an opportunity to undergo VA 
examinations that specifically address the etiology of the 
disorders on appeal is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007). 

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

IV.  Analysis

A. Skin Disorder

In the substantive appeal, the veteran states that he 
developed a skin disorder (characterized as 
pseudofolliculitis barbae) during his active military duty 
and that, as a result of this condition, he was issued "P-3 
profiles for shaving throughout service."  Upon review, 
however, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a chronic skin disorder.  Service medical 
records are negative of complaints of, treatment for, or a 
diagnosis of a skin disorder.  Further, post-service medical 
reports do not indicate a diagnosis, or treatment, of a 
chronic skin disorder.  In the absence of a present 
disability, there can be no valid claim, and the appeal must 
be denied.  Brammer.  

B.  Hypertension

In the substantive appeal, the veteran asserts that he was 
diagnosed with hypertension during service.  In so doing, he 
references his November 1960 separation examination, which 
reports a blood pressure reading of 150/90.  Review of the 
service medical records reveals that the veteran's June 1958 
pre-induction examination also shows a blood pressure reading 
of 150/90.  Importantly, however, none of the service medical 
records indicate a diagnosis of, or treatment for, 
hypertension.  

Relevant post-service medical records indicate that the 
veteran is taking medication for diagnosed hypertension.  
While various post-service medical records note a "history 
of hypertension," the documents do not reveal when this 
disorder began or whether it was related to his period of 
active service.  In fact, the available post-service medical 
records indicate that the first episode of an elevated blood 
pressure reading (160/100) occurred in November 1992 and that 
a diagnosis of hypertension was made in the following year.  

That the veteran currently has hypertension is not in 
dispute.  Rather, the question to be resolved is whether this 
disability can be related to his period of service from 1959 
to 1960.  For the veteran to prevail on his claim, he must 
either show continuity of symptomatology (i.e., that he has 
documented hypertension since 1960) or a medical opinion 
linking his current hypertension to events in service. 

That has not occurred in this case.  Although the Board 
acknowledges that the veteran's separation examination 
reported elevated blood pressure, there is no evidence of 
record showing a diagnosis of hypertension upon discharge 
from service.  Moreover, while the veteran claimed treatment 
for hypertension while serving overseas, no records to 
substantiate this claim were found.  As such, little 
probative value attaches to his contentions that he was 
diagnosed with hypertension during service.  Further, there 
is no evidence showing hypertension within one year of 
service (to trigger the application of the legal presumption 
of service connection for chronic disease).  In fact, the 
lengthy period without post-service treatment (e.g., until 
the early 1990s, more than 30 years after separation from 
service) weighs heavily against the claim.  Maxon v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while post-service 
medical records report treatment for and a history of 
hypertension, they do not indicate when such diagnosis was 
made or in any way attribute the disorder to the veteran's 
period of service. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Service connection is not 
warranted, and the appeal is denied.  

C.  Cardiovascular Disorder

The service medical records are negative for a diagnosis of, 
or treatment for, a cardiovascular disorder.  In fact, an 
October 1960 chest x-ray produced normal findings.  Post-
service medical records reflect treatment for the following 
diagnosed cardiovascular disorders:  post-operative heart 
catheterization, coronary artery disease, post-operative 
aortocoronary bypass, ischemic heart disease, and 
arteriosclerotic heart disease.  Significantly, none of the 
relevant post-service records link the veteran's currently 
diagnosed cardiovascular disorders to his active military 
service.  In fact, according to the history recorded in 
available medical records, the veteran first underwent a 
heart catheterization in the 1980's, many years after 
separation from service.  

There is no question that the veteran currently has a 
cardiovascular disorder.  Rather, the question to be resolved 
is whether this disability can be related to his period of 
service from 1959 to 1960.  For the veteran to prevail on his 
claim, he must either show continuity of symptomatology 
(i.e., that he has a documented cardiovascular disorder since 
1960) or through a medical opinion linking his currently 
diagnosed cardiovascular disorders to events in service.  

However, the evidence of record shows neither continuity of 
symptomatology nor a medical opinion linking any of the 
currently diagnosed cardiovascular disabilities to events in 
service.  There is no evidence of record showing a finding of 
a cardiovascular disorder upon discharge from service.  
Indeed, a chest x-ray taken two months before discharge was 
normal.  There is also no evidence pertaining to a 
cardiovascular disorder within one year of service (to 
trigger the application of the legal presumption of service 
connection for chronic disease).  While post-service medical 
records provide cardiovascular diagnoses, the documents do 
not in any way attribute any of these disorders to the 
veteran's year of military service.  Further, the lengthy 
period between service and the first documented diagnosis of 
a cardiovascular disorder weighs heavily against the claim.  
Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, 
little probative value attaches to the veteran's contentions 
that his heart problems began in service.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disorder.  Service connection 
is not warranted, and the appeal is denied.  


ORDER

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.

Service connection for a cardiovascular disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


